UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 04/30/10 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 45 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2009, through April 30, 2010. Municipal bonds continued to post positive overall performance during the reporting period as supply-and-demand factors proved favorable and the economic recovery made headway. Riskier segments of the tax-exempt bond market,such as lower-rated corporate-backed issues,ranked among the markets leaders. In contrast, AAA-rated securities generally lagged market averages as investors favored higher-yielding investments. Given the recent credit concerns which have dampened the taxable bond markets, as well as the favorable current after-tax yield spreads of municipals versus their taxable counterparts, municipal securities still appear to make sense for the average investor.We believe that a long-term, well-balanced asset allocation strategy including a consideration for tax-sensitive fixed income instruments can help cushion the volatility of the collective financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2010, the Class A, Class B, Class C, Class I and Class Z shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 8.98%, 8.31%, 8.17%, 9.27% and 9.11%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 8.85% for the same period. 2 Municipal bonds generally rallied over the reporting period amid a sustained economic recovery, mending credit markets and robust demand for a limited supply of tax-exempt securities. Returns for the funds Class A, Class I and Class Z shares were higher than its benchmark. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Connecticut state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Connecticut state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. Unemployment rates have remained stubbornly high despite an increase in manufacturing activity and an apparent bottoming of housing prices. In addition, many states and municipalities have continued to confront lower-than-projected tax revenues and intensifying demand for government services. Connecticut was no exception to the difficult fiscal environment. Because its economy relies heavily on the troubled financial services sector, Connecticut ranked among the more severely affected states during the reporting period. Despite these developments, municipal bonds generally rallied over the reporting period as the recovering economy bolstered market sentiment. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as investors reached for higher levels of current income in a low interest-rate environment. In this environment, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds, while higher-quality securities generally lagged market averages. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its core holdings of seasoned municipal bonds, which carried higher yields than are available from comparable investments in todays marketplace.The funds holdings of lower-rated securities fared particularly well, including bonds issued to finance health care facilities. In contrast, its position in escrowed 4 bonds, for which money has been set aside for early redemption, lagged market averages as investors favored riskier, higher yielding investments. When making new purchases, we focused primarily on higher-quality bonds backed by revenues from essential services such as airports, highways, water facilities and sewer facilities. Conversely, we found fewer opportunities among bonds backed by general tax revenues. Supply-and-Demand Factors May Remain Favorable Although municipal bonds appeared to be fairly valued as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low.Of course, we are prepared to adjust our strategies as market conditions change. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Connecticut municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares. Performance for Class I and Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Connecticut municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 4.04% 2.60% 4.42%  without sales charge 5/28/87 8.98% 3.54% 4.90%  Class B shares with applicable redemption charge  1/15/93 4.31% 2.62% 4.58%  without redemption 1/15/93 8.31% 2.96% 4.58%  Class C shares with applicable redemption charge  8/15/95 7.17% 2.76% 4.11%  without redemption 8/15/95 8.17% 2.76% 4.11%  Class I shares 12/15/08 9.27% 3.62%  4.94%   Class Z shares 5/30/07 9.11%   4.11% Barclays Capital Municipal Bond Index  5/31/07 8.85% 4.51% 5.77% 5.15% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class I shares of the fund reflect the performance of the funds Class A shares for periods prior to 12/15/08 (the inception date for Class I shares).  The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of the month end 5/31/07 is used as the beginning value on 5/30/07 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.58 $ 8.04 $ 8.39 $ 3.47 $ 3.27 Ending value (after expenses) $1,029.60 $1,026.30 $1,025.80 $1,030.10 $1,029.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.56 $ 8.00 $ 8.35 $ 3.46 $ 3.26 Ending value (after expenses) $1,020.28 $1,016.86 $1,016.51 $1,021.37 $1,021.57 Expenses are equal to the funds annualized expense ratio of .91% for Class A, 1.60% for Class B, 1.67% for Class C, .69% for Class I and .65% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments96.8% Rate (%) Date Amount ($) Value ($) Connecticut71.9% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/13 5,530,000 5,710,444 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 4,470,000 4,568,295 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/17 2,275,000 2,318,544 Connecticut, GO 5.25 12/15/10 2,550,000 2,629,687 Connecticut, GO 5.00 12/15/22 4,855,000 5,344,190 Connecticut, GO 5.00 4/15/24 2,500,000 2,772,950 Connecticut, GO 5.00 11/1/27 2,000,000 2,195,080 Connecticut, GO 5.00 11/1/28 3,000,000 3,274,290 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/21 3,500,000 3,803,240 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,500,000 a 1,603,875 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 1,225,000 1,232,105 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,954,394 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 4,180,000 4,656,227 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/20 2,000,000 2,164,540 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,489,405 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,820,280 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,299,908 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 997,140 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,258,094 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,474,515 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,312,562 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 1,645,000 1,682,736 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 7,017,710 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 5,613,875 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,000,000 1,002,940 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,758,085 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 14,000,000 14,439,180 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 3,002,400 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,427,716 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,499,307 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,110,440 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,044,680 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 1,000,000 1,019,100 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,115,296 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,218,189 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,113,495 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,042,075 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,198,510 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 2,150,000 a 2,298,522 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,469,450 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,066,220 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 5,000,000 5,214,150 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,140,260 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,035,240 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,275,864 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,771,280 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 4,023,960 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,639,253 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 b 5,325,900 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,321,950 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/42 5,000,000 5,255,350 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,519,625 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 330,000 337,643 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,740,000 1,707,462 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,330,000 3,262,035 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,020,380 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,264,263 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,986,907 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,807,090 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,358,378 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 5,049,500 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,872,913 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 3,785,000 4,080,873 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,510,425 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue (Prerefunded) 5.50 11/15/10 1,000,000 a 1,027,700 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 994,610 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,232,482 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,255,000 3,260,013 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,999,440 Fairfield, GO 5.50 4/1/11 2,030,000 2,125,978 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,854,198 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,121,300 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,029,900 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,115,000 4,200,057 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,800 Hartford, Parking System Revenue (Prerefunded) 6.40 7/1/10 1,000,000 a 1,010,360 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,428,726 New Britain, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,155,605 New Haven, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/29 1,000,000 1,056,220 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,123,560 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,350,014 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,110,620 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,096,360 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,090,090 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/24 1,225,000 1,309,978 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 5.75 11/15/10 2,500,000 a 2,599,425 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,000,000 a 2,082,240 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related24.9% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,620,890 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 c 451,800 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,500,000 a 1,513,740 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,300,000 a 1,311,908 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 4,000,000 a 4,036,640 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 5,000,000 a 5,047,900 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,021,870 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 862,074 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,686,431 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 57,513 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 753,953 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 6,279,120 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,524,360 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 2,103,860 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/12 2,600,000 2,787,356 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,569,238 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,688,720 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,345,201 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.65 7/1/15 3,000,000 3,312,270 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 2,000,000 2,241,080 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 3,044,670 Puerto Rico Electric Power Authority, Power Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/10 8,000,000 a 8,147,760 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,954,800 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 3,615,000 3,842,203 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 7,864,080 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 c 1,022,395 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,552,245 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,742,664 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 150,000 152,688 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 5,000,000 5,091,150 Total Long-Term Municipal Investments (cost $361,044,734) Short-Term Municipal Investment1.4% Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (cost $5,200,000) 0.21 5/1/10 5,200,000 d Total Investments (cost $366,244,734) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand noterate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 43.3 AA Aa AA 13.7 A A A 14.8 BBB Baa BBB 17.9 BB Ba BB 2.0 F1 MIG1/P1 SP1/A1 1.4 Not Rated e Not Rated e Not Rated e 6.9  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 366,244,734 376,895,647 Cash 7,004,222 Interest receivable 5,691,960 Receivable for shares of Beneficial Interest subscribed 259,289 Prepaid expenses 27,312 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 274,530 Payable for investment securities purchased 5,284,500 Payable for shares of Beneficial Interest redeemed 300,927 Accrued expenses 64,700 Net Assets ($) Composition of Net Assets ($): Paid-in capital 376,459,249 Accumulated net realized gain (loss) on investments (3,156,389) Accumulated net unrealized appreciation (depreciation) on investments 10,650,913 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 246,190,413 1,128,265 18,466,104 5,441,127 112,727,864 Shares Outstanding 21,083,220 96,674 1,583,953 466,029 9,656,005 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,061,539 Shareholder servicing costsNote 3(c) 898,599 Distribution feesNote 3(b) 135,939 Custodian feesNote 3(c) 45,928 Professional fees 42,505 Registration fees 42,039 Prospectus and shareholders reports 18,321 Trustees fees and expensesNote 3(d) 11,956 Loan commitment feesNote 2 8,019 Interest expenseNote 2 251 Miscellaneous 41,986 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (412) Lessreduction in fees due to earnings creditsNote 1(b) (533) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 296,423 Net unrealized appreciation (depreciation) on investments 16,479,253 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2010 2009 a Operations ($): Investment incomenet 15,348,782 15,661,569 Net realized gain (loss) on investments 296,423 (2,135,699) Net unrealized appreciation (depreciation) on investments 16,479,253 (11,718,670) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (9,931,039) (10,085,483) Class B Shares (60,216) (171,436) Class C Shares (557,038) (486,466) Class I Shares (33,864) (188) Class Z Shares (4,703,838) (4,871,651) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 20,155,031 24,296,028 Class B Shares 1,409 100,216 Class C Shares 5,827,682 5,146,558 Class I Shares 5,465,379 10,000 Class Z Shares 7,350,576 5,709,725 Dividends reinvested: Class A Shares 6,724,076 6,566,551 Class B Shares 45,207 116,344 Class C Shares 454,904 361,283 Class I Shares 10,116  Class Z Shares 3,469,994 3,508,351 Cost of shares redeemed: Class A Shares (29,852,153) (31,975,790) Class B Shares (1,829,997) (4,672,055) Class C Shares (3,591,851) (2,649,986) Class I Shares (68,261)  Class Z Shares (11,527,353) (15,153,404) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 364,480,551 386,924,754 End of Period 24 Year Ended April 30, 2010 2009 a Capital Share Transactions: Class A b Shares sold 1,751,910 2,194,351 Shares issued for dividends reinvested 584,106 597,473 Shares redeemed (2,592,921) (2,950,744) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 120 9,643 Shares issued for dividends reinvested 3,943 10,546 Shares redeemed (160,718) (420,339) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 506,687 466,286 Shares issued for dividends reinvested 39,568 32,993 Shares redeemed (312,589) (245,261) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 470,043 987 Shares issued for dividends reinvested 868  Shares redeemed (5,869)  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 639,262 520,014 Shares issued for dividends reinvested 301,561 319,081 Shares redeemed (1,000,688) (1,381,181) Net Increase (Decrease) in Shares Outstanding a From December 15, 2008 (commencement of initial offering) to April 30, 2009 for Class I shares. b During the period ended April 30, 2010, 72,773 Class B shares representing $828,609, were automatically converted to 72,710 Class A shares and during the period ended April 30, 2009, 223,279 Class B shares representing $2,499,362 were automatically converted to 223,086 Class A shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.16 11.55 11.87 11.78 12.11 Investment Operations: Investment incomenet a .47 .47 .48 .49 .51 Net realized and unrealized gain (loss) on investments .52 (.39) (.30) .09 (.33) Total from Investment Operations .99 .08 .18 .58 .18 Distributions: Dividends from investment incomenet (.47) (.47) (.48) (.49) (.51) Dividends from net realized gain on investments   (.02)   Total Distributions (.47) (.47) (.50) (.49) (.51) Net asset value, end of period 11.68 11.16 11.55 11.87 11.78 Total Return (%) b 8.98 .86 1.54 5.04 1.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .93 1.10 1.20 1.13 Ratio of net expenses to average net assets .90 c .93 c 1.09 1.19 1.13 c Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .20 .30 .23 Ratio of net investment income to average net assets 4.07 4.29 4.12 4.17 4.29 Portfolio Turnover Rate 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 246,190 238,183 248,300 257,627 259,930 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Year Ended April 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.15 11.54 11.86 11.77 12.10 Investment Operations: Investment incomenet a .38 .40 .41 .43 .45 Net realized and unrealized gain (loss) on investments .53 (.38) (.30) .09 (.33) Total from Investment Operations .91 .02 .11 .52 .12 Distributions: Dividends from investment incomenet (.39) (.41) (.41) (.43) (.45) Dividends from net realized gain on investments   (.02)   Total Distributions (.39) (.41) (.43) (.43) (.45) Net asset value, end of period 11.67 11.15 11.54 11.86 11.77 Total Return (%) b 8.31 .26 .97 4.50 1.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 1.52 1.66 1.72 1.66 Ratio of net expenses to average net assets 1.54 c 1.52 c 1.65 1.71 1.66 c Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .20 .30 .23 Ratio of net investment income to average net assets 3.47 3.68 3.56 3.66 3.76 Portfolio Turnover Rate 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 1,128 2,825 7,541 17,314 24,853 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.14 11.53 11.85 11.76 12.09 Investment Operations: Investment incomenet a .38 .39 .39 .40 .42 Net realized and unrealized gain (loss) on investments .52 (.39) (.30) .09 (.33) Total from Investment Operations .90  .09 .49 .09 Distributions: Dividends from investment incomenet (.38) (.39) (.39) (.40) (.42) Dividends from net realized gain on investments   (.02)   Total Distributions (.38) (.39) (.41) (.40) (.42) Net asset value, end of period 11.66 11.14 11.53 11.85 11.76 Total Return (%) b 8.17 .09 .76 4.25 .76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 1.69 1.86 1.96 1.89 Ratio of net expenses to average net assets 1.66 c 1.68 1.85 1.95 1.89 c Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .20 .30 .23 Ratio of net investment income to average net assets 3.30 3.53 3.35 3.41 3.52 Portfolio Turnover Rate 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 18,466 15,045 12,640 11,021 11,429 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Year Ended April 30, Class I Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 11.16 10.13 Investment Operations: Investment incomenet b .44 .19 Net realized and unrealized gain (loss) on investments .58 1.03 Total from Investment Operations 1.02 1.22 Distributions: Dividends from investment incomenet (.50) (.19) Net asset value, end of period 11.68 11.16 Total Return (%) 9.27 12.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .64 d Ratio of net expenses to average net assets .65 .63 d Ratio of interest and expense related to floating rate notes issued to average net assets  .02 Ratio of net investment income to average net assets 4.30 4.70 d Portfolio Turnover Rate 11.42 26.41 Net Assets, end of period ($ x 1,000) 5,441 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.16 11.55 11.79 Investment Operations: Investment incomenet b .49 .49 .46 Net realized and unrealized gain (loss) on investments .51 (.39) (.22) Total from Investment Operations 1.00 .10 .24 Distributions: Dividends from investment incomenet (.49) (.49) (.46) Dividends from net realized gain on investments   (.02) Total Distributions (.49) (.49) (.48) Net asset value, end of period 11.67 11.16 11.55 Total Return (%) 9.11 1.03 2.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .76 .94 d Ratio of net expenses to average net assets .70 e .76 e .93 d Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .20 Ratio of net investment income to average net assets 4.27 4.46 4.31 d Portfolio Turnover Rate 11.42 26.41 44.96 Net Assets, end of period ($ x 1,000) 112,728 108,416 118,444 a As of the close of business on May 30, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Connecticut Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Connecticut state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of 32 comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  376,895,647  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash 34 management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) At April 30,2010,the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $270,589, accumulated capital losses $3,117,536 and unrealized appreciation $10,612,060. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $244,621 of the carryover expires in fiscal 2011, $206,012 expires in fiscal 2012, $74,718 expires in fiscal 2014, $707,094 expires in fiscal 2016, $1,304,906 expires in fiscal 2017 and $580,185 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2010 and April 30, 2009 were as follows: tax exempt income $15,218,456 and $15,572,469 and ordinary income $67,539 and $42,755, respectively. During the period ended April 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $62,787 and decreased accumulated net realized gain (loss) on investments by $18,512 and increased paid-in capital by $81,299. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 36 The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010 was approximately $16,300, with a related weighted average annualized interest rate of 1.54%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Manager voluntarily agreed, from May 1, 2009 through April 30, 2010, to reduce the expenses paid by Class I shares, to the extent that Class I shares total operating expenses exceeded .65% of the value of Class I shares average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $412 during the period ended April 30, 2010. During the period ended April 30, 2010, the Distributor retained $17,427 from commissions earned on sales of the funds Class A shares and $3,291 and $1,524 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class B and Class C shares were charged $8,701 and $127,238, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regard- The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) ing the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A, Class B and Class C shares were charged $612,083, $4,350, and $42,413, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2010, Class Z shares were charged $53,631 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $98,180 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $9,990 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $533. 38 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $45,928 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $5,388 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $172,720, Rule 12b-1 distribution plan fees $11,965, shareholder services plan fees $58,545, custodian fees $11,736, chief compliance officer fees $3,199 and transfer agency per account fees $16,684, which are offset against an expense reimbursement currently in effect in the amount of $319. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2010, amounted to $42,670,126 and $41,806,971, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended April 30, 2010. These disclosures did not impact the notes to the financial statements. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) At April 30, 2010, the cost of investments for federal income tax purposes was $366,283,587; accordingly, accumulated net unrealized appreciation on investments was $10,612,060, consisting of $15,376,139 gross unrealized appreciation and $4,764,079 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund at April 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 25, 2010 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2010 as exempt-interest dividends (not subject to regular federal income tax, and for individuals who are Connecticut residents, Connecticut personal income taxes), except $67,539 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed by early 2011. 42 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 45 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 46 ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 47 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2009, through April 30, 2010. Municipal bonds continued to post positive overall performance during the reporting period as supply-and-demand factors proved favorable and the economic recovery made headway. Riskier segments of the tax-exempt bond market,such as lower-rated corporate-backed issues,ranked among the markets leaders. In contrast, AAA-rated securities generally lagged market averages as investors favored higher-yielding investments. Given the recent credit concerns which have dampened the taxable bond markets, as well as the favorable current after-tax yield spreads of municipals versus their taxable counterparts, municipal securities still appear to make sense for the average investor.We believe that a long-term, well-balanced asset allocation strategy including a consideration for tax-sensitive fixed income instruments can help cushion the volatility of the collective financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by Jeffrey B. Burger, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2010, the Class A, Class B and Class C shares of Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 10.74%, 10.06% and 9.88%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Maryland, achieved a total return of 8.85% for the same period. 2 In addition, the fund is reported in the Lipper Maryland Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 11.94% for the reporting period. 3 Municipal bonds generally rallied over the reporting period amid a stabilizing economy, mending credit markets and robust demand for a limited supply of tax-exempt securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Maryland state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Maryland state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. Unemployment rates have remained stubbornly high despite an increase in manufacturing activity and an apparent bottoming of housing prices. In addition, many states and municipalities have continued to confront depressed tax revenues and elevated demand for government services. While Maryland was no exception to the challenges of a difficult fiscal environment, the state generally exhibited above average credit quality and its employment base was favorably advantaged by its disproportionate reliance on government employment.This helped keep the unemployment rate lower than the national average, and enabled Maryland to confront its difficulties better than most other states. Despite these fiscal challenges, municipal bonds rallied over the reporting period as the gradually recovering economy bolstered market sentiment. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated as the federally subsidized Build America Bonds program shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as investors reached for higher levels of current income in a low interest-rate environment. In this climate, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its core holdings of seasoned municipal bonds, which carried higher yields than are available from comparable investments in todays marketplace.The funds holdings of lower-rated securities fared particularly well, including bonds issued to finance industrial development projects. In contrast, the funds position in escrowed bonds, for which money has been set aside for early redemption, lagged market averages as investors favored lower-quality, higher yielding investments. A relatively short average duration, stemming mainly from a lack of newly issued bonds meeting our credit criteria, also dampened the funds relative performance. 4 We attempted to upgrade the funds overall credit quality by redeploying assets from lower-rated credits that had reached richer valuations.When making new purchases, we focused primarily on higher-quality bonds backed by revenues from essential services such as water facilities and sewer facilities. Conversely, we found fewer opportunities among bonds backed by general tax revenues. Supply-and-Demand Factors May Remain Favorable In light of near-term fiscal pressures, we have maintained our efforts to upgrade the funds overall credit quality and, whenever possible, lengthen its average duration to a position that is roughly in line with its benchmark. We remain optimistic regarding the longer-term prospects of municipal bonds. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Maryland residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Maryland municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Maryland municipal obligations. The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 5.78% 2.64% 4.19% without sales charge 10.74% 3.58% 4.67% Class B shares with applicable redemption charge  6.06% 2.67% 4.35% without redemption 10.06% 3.02% 4.35% Class C shares with applicable redemption charge  8.88% 2.78% 3.86% without redemption 9.88% 2.78% 3.86% Barclays Capital Municipal Bond Index 8.85% 4.51% 5.77% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.79 $ 8.01 $ 8.76 Ending value (after expenses) $1,034.00 $1,031.90 $1,030.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.76 $ 7.95 $ 8.70 Ending value (after expenses) $1,020.08 $1,016.91 $1,016.17  Expenses are equal to the funds annualized expense ratio of .95% for Class A, 1.59% for Class B and 1.74% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Maryland86.0% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,363,916 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,109,714 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 681,288 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 822,705 Frederick County, Educational Facilities Revenue (Mount Saint Marys University) 4.50 9/1/25 3,000,000 2,574,300 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; Assured Guaranty Municipal Corp.) 6.50 9/1/12 5,645,000 6,069,617 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GNMA) 5.00 11/20/25 1,460,000 1,481,155 Howard County, COP 8.15 2/15/20 605,000 849,698 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,611,404 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,641,320 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 5,000,000 a 5,622,700 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 3,980,000 4,015,303 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,640 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,419,057 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 1,215,000 1,217,867 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,915,700 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,934,330 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,248,474 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 4,043,905 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,025,330 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/16 3,120,000 3,302,707 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/18 2,535,000 2,642,839 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.38 6/1/19 9,530,000 9,861,453 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,191,135 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,861,775 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 695,000 610,988 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,012,180 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,629,740 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,514,765 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/32 1,000,000 1,002,850 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,832,200 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,030,000 1,063,578 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 3,394,120 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,345,642 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 1,000,000 a 1,110,110 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 3,000,000 a 3,330,330 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,159,066 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 215,010 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,522,271 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,458,975 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 579,600 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,528,352 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,147,360 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 498,220 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,872,244 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 34,670,000 b 12,607,746 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 799,762 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,945,568 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,431,234 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,243,229 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,436,730 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,403,360 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,451,880 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,891,313 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,642,200 U.S. Related12.0% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,024,400 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,043,820 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,053,840 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 2,034,400 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,810,492 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,051,930 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.13 7/1/30 100,000 100,449 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,500,000 3,604,090 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,522,335 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,165,178 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,227,763 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,712,075 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,699,365 Total Investments (cost $170,145,601) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 35.0 AA Aa AA 28.6 A A A 21.3 BBB Baa BBB 6.9 BB Ba BB .6 Not Rated c Not Rated c Not Rated c 7.6  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 170,145,601 172,289,092 Cash 263,013 Interest receivable 2,355,403 Receivable for shares of Beneficial Interest subscribed 1,137,760 Prepaid expenses 17,591 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 137,035 Payable for shares of Beneficial Interest redeemed 109,695 Accrued expenses 55,139 Net Assets ($) Composition of Net Assets ($): Paid-in capital 183,724,224 Accumulated net realized gain (loss) on investments (10,106,725) Accumulated net unrealized appreciation (depreciation) on investments 2,143,491 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 170,612,141 1,492,140 3,656,709 Shares Outstanding 14,238,211 124,566 304,988 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 957,605 Shareholder servicing costsNote 3(c) 548,563 Distribution feesNote 3(b) 38,163 Professional fees 34,607 Custodian feesNote 3(c) 25,729 Registration fees 24,644 Prospectus and shareholders reports 12,849 Trustees fees and expensesNote 3(d) 9,295 Loan commitment feesNote 2 3,767 Interest expenseNote 2 99 Miscellaneous 25,559 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (270) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (590,425) Net unrealized appreciation (depreciation) on investments 10,871,700 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2010 2009 Operations ($): Investment incomenet 7,457,744 7,980,340 Net realized gain (loss) on investments (590,425) (758,594) Net unrealized appreciation (depreciation) on investments 10,871,700 (8,239,720) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (7,217,817) (7,562,666) Class B Shares (74,955) (260,414) Class C Shares (130,902) (132,435) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 12,844,544 14,290,950 Class B Shares 222,959 8,571 Class C Shares 689,207 656,031 Dividends reinvested: Class A Shares 5,558,143 5,616,480 Class B Shares 51,371 188,452 Class C Shares 82,148 81,142 Cost of shares redeemed: Class A Shares (20,064,449) (27,549,459) Class B Shares (2,552,230) (6,321,781) Class C Shares (1,034,521) (595,040) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 169,648,473 192,246,616 End of Period 20 Year Ended April 30, 2010 2009 Capital Share Transactions: Class A a Shares sold 1,095,293 1,271,267 Shares issued for dividends reinvested 472,376 501,572 Shares redeemed (1,705,994) (2,461,276) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 19,377 756 Shares issued for dividends reinvested 4,385 16,732 Shares redeemed (221,536) (562,458) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 58,403 58,449 Shares issued for dividends reinvested 6,985 7,245 Shares redeemed (87,708) (51,977) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2010, 125,168 Class B shares representing $1,431,317 were automatically converted to 125,172 Class A shares and during the period ended April 30, 2009, 340,610 Class B shares representing $3,827,101 were automatically converted to 340,732 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.29 11.83 12.24 12.12 12.36 Investment Operations: Investment incomenet a .51 .51 .49 .48 .48 Net realized and unrealized gain (loss) on investments .68 (.54) (.41) .12 (.24) Total from Investment Operations 1.19 (.03) .08 .60 .24 Distributions: Dividends from investment incomenet (.50) (.51) (.49) (.48) (.48) Dividends from net realized gain on investments     (.00) b Total Distributions (.50) (.51) (.49) (.48) (.48) Net asset value, end of period 11.98 11.29 11.83 12.24 12.12 Total Return (%) c 10.74 (.13) .67 5.04 1.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .95 .93 .91 .91 Ratio of net expenses to average net assets .94 d .94 .92 .91 d .91 d Ratio of net investment income to average net assets 4.31 4.54 4.07 3.94 3.87 Portfolio Turnover Rate 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 170,612 162,311 178,268 186,327 192,953 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended April 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.29 11.84 12.24 12.12 12.36 Investment Operations: Investment incomenet a .41 .44 .41 .42 .41 Net realized and unrealized gain (loss) on investments .71 (.54) (.38) .12 (.24) Total from Investment Operations 1.12 (.10) .03 .54 .17 Distributions: Dividends from investment incomenet (.43) (.45) (.43) (.42) (.41) Dividends from net realized gain on investments     (.00) b Total Distributions (.43) (.45) (.43) (.42) (.41) Net asset value, end of period 11.98 11.29 11.84 12.24 12.12 Total Return (%) c 10.06 (.76) .22 4.51 1.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.55 1.50 1.46 1.41 1.42 Ratio of net expenses to average net assets 1.55 d 1.50 d 1.45 1.41 d 1.42 d Ratio of net investment income to average net assets 3.73 3.94 3.53 3.43 3.35 Portfolio Turnover Rate 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 1,492 3,640 10,266 21,524 29,140 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.30 11.84 12.25 12.12 12.37 Investment Operations: Investment incomenet a .41 .42 .39 .39 .38 Net realized and unrealized gain (loss) on investments .69 (.54) (.41) .13 (.25) Total from Investment Operations 1.10 (.12) (.02) .52 .13 Distributions: Dividends from investment incomenet (.41) (.42) (.39) (.39) (.38) Dividends from net realized gain on investments     (.00) b Total Distributions (.41) (.42) (.39) (.39) (.38) Net asset value, end of period 11.99 11.30 11.84 12.25 12.12 Total Return (%) c 9.88 (.90) (.12) 4.33 1.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.73 1.72 1.67 1.69 Ratio of net expenses to average net assets 1.72 d 1.73 d 1.71 1.67 d 1.69 d Ratio of net investment income to average net assets 3.52 3.76 3.28 3.18 3.10 Portfolio Turnover Rate 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 3,657 3,698 3,713 4,025 4,702 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers six series, including the Dreyfus Maryland Fund (the fund). The funds investment objective is to maximize current income exempt from federal income tax and from Maryland state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 26 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  172,289,092  The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. 28 (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $57,375, accumulated capital losses $10,155,490 and unrealized appreciation $2,202,069. In addition, the fund had $9,813 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $60,748 of the carryover expires in fiscal 2011, $1,838,009 expires in fiscal 2012, $6,917,527 expires in fiscal 2013, $625,584 expires in fiscal 2017 and $713,622 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2010 and April 30, 2009 were as follows: tax exempt income $7,423,674 and $7,953,257 and ordinary income $0 and $2,258, respectively. During the period ended April 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $34,070 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010 was approximately $6,400 with a related weighted average annualized interest rate of 1.54%. 30 NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2010, the Distributor retained $11,971 from commissions earned on sales of the funds Class A shares and $3,758 and $1,849 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class B and Class C shares were charged $10,111 and $28,052, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A, Class B and Class C shares were charged $420,869, $5,055 and $9,351, respectively, pursuant to the Shareholder Services Plan. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $57,200 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $5,020 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $270. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $25,729 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $5,388 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $79,017, Rule 12b-1 distribution plan fees $2,833, shareholder services plan fees $35,917, custodian fees $7,200, chief compliance officer fees $3,199 and transfer agent per account fees $8,869. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 32 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2010, amounted to $16,866,012 and $20,024,620, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended April 30, 2010.These disclosures did not impact the notes to the financial statements. At April 30, 2010, the cost of investments for federal income tax purposes was $170,087,023; accordingly, accumulated net unrealized appreciation on investments was $2,202,069, consisting of $6,968,002 gross unrealized appreciation and $4,765,933 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2010 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund at April 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 25, 2010 34 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2010 as exempt-interest dividends (not subject to regular federal income tax, and for individuals who are Maryland residents, Maryland personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed by early 2011. The Fund 35 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 38 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. 40 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2009, through April 30, 2010. Municipal bonds continued to post positive overall performance during the reporting period as supply-and-demand factors proved favorable and the economic recovery made headway. Riskier segments of the tax-exempt bond market,such as lower-rated corporate-backed issues,ranked among the markets leaders. In contrast, AAA-rated securities generally lagged market averages as investors favored higher-yielding investments. Given the recent credit concerns which have dampened the taxable bond markets, as well as the favorable current after-tax yield spreads of municipals versus their taxable counterparts, municipal securities still appear to make sense for the average investor.We believe that a long-term, well-balanced asset allocation strategy including a consideration for tax-sensitive fixed income instruments can help cushion the volatility of the collective financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30,2010,the Class A,Class B,Class C and Class Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 9.16%, 8.45%, 8.33% and 9.39%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (theIndex),the funds benchmark index,which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of 8.85% for the same period. 2 Municipal bonds generally rallied over the reporting period amid an economic recovery, mending credit markets and robust demand for a limited supply of tax-exempt securities. Returns for the funds Class A and Class Z shares were higher than its benchmark but lower than its Lipper category average, primarily due to a relatively cautious investment posture, including an emphasis on higher-quality securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Massachusetts state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Massachusetts state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. Unemployment rates have remained stubbornly high despite an increase in manufacturing activity and an apparent bottoming of housing prices. In addition, many states and municipalities have continued to confront lower-than-projected tax revenues and intensifying demand for government services. While Massachusetts was no exception to the difficult fiscal environment, its diversified economic base and successful efforts to find new revenues and trim spending helped it weather these challenges better than most other states. Despite these developments, municipal bonds rallied over the reporting period as the recovering economy bolstered market sentiment. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as investors reached for higher levels of current income in a low interest-rate environment. In this environment, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds, while higher-quality securities generally lagged market averages. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its core holdings of seasoned municipal bonds, which carried higher yields than are available from comparable investments in todays marketplace.The funds holdings of lower-rated securities fared particularly well, including bonds issued to 4 finance health care facilities. In contrast, the funds position in escrowed bonds, for which money has been set aside for early redemption, lagged market averages as investors favored lower quality, higher yielding investments. When making new purchases, we focused primarily on higher-quality bonds backed by revenues from essential services such as airports, highways, water facilities and sewer facilities. Conversely, we found fewer opportunities among bonds backed by general tax revenues. Supply-and-Demand Factors May Remain Favorable Although municipal bonds appeared to be fairly valued as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low.Of course, we are prepared to adjust our strategies as market conditions change. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Massachusetts municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Massachusetts municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 4.29% 2.57% 4.71%  without sales charge 5/28/87 9.16% 3.52% 5.19%  Class B shares with applicable redemption charge  1/15/93 4.45% 2.59% 4.86%  without redemption 1/15/93 8.45% 2.94% 4.86%  Class C shares with applicable redemption charge  8/15/95 7.33% 2.75% 4.38%  without redemption 8/15/95 8.33% 2.75% 4.38%  Class Z shares 10/20/04 9.39% 3.73%  3.78% Barclays Capital Municipal Bond Index  10/31/04 8.85% 4.51% 5.77% 4.45% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of the month end 10/31/04 is used as the beginning value on 10/20/04 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.74 $ 7.95 $ 8.55 $ 3.73 Ending value (after expenses) $1,031.90 $1,028.70 $1,028.00 $1,033.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.71 $ 7.90 $ 8.50 $ 3.71 Ending value (after expenses) $1,020.13 $1,016.96 $1,016.36 $1,021.12  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.58% for Class B, 1.70% for Class C and .74% for Class Z; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) Massachusetts88.2% Bellingham, GO (Insured; AMBAC) (Prerefunded) 5.00 3/1/11 1,945,000 a 2,040,324 Bellingham, GO (Insured; AMBAC) (Prerefunded) 5.00 3/1/11 2,040,000 a 2,139,980 Bellingham, GO (Insured; AMBAC) (Prerefunded) 5.00 3/1/11 2,140,000 a 2,244,881 Bellingham, GO (Insured; AMBAC) (Prerefunded) 5.00 3/1/11 2,245,000 a 2,355,027 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,875,317 Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,047,193 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,305,000 1,309,802 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,192,560 Holliston, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,655,000 1,788,707 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,311,159 Hopkinton, GO 5.00 9/1/17 1,735,000 1,847,359 Hopkinton, GO 5.00 9/1/18 1,735,000 1,841,095 Hopkinton, GO 5.00 9/1/19 1,735,000 1,841,095 Hopkinton, GO 5.00 9/1/20 1,735,000 1,841,095 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Marblehead, GO 5.00 8/15/23 1,835,000 1,960,532 Marblehead, GO 5.00 8/15/24 1,925,000 2,049,547 Massachusetts, GO 5.25 8/1/22 2,650,000 3,129,915 Massachusetts, GO 0.72 11/1/25 5,000,000 b 4,350,000 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 1,000,000 1,180,830 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,411,630 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,643,024 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,707,650 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 6.20 3/1/16 2,055,000 2,359,140 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 7.00 3/1/21 1,000,000 1,226,860 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,161,250 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,600,660 Massachusetts College Building Authority, Project Revenue 5.00 5/1/28 1,540,000 1,653,452 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 c 2,786,361 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,030,800 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,913,001 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,311,212 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,533,366 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 944,350 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,131,200 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,042,640 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 650,502 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,591,230 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,328,425 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 1,124,328 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,068,600 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,847,460 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 10,000 10,026 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,444,910 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 9,288,200 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,233,292 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,158,678 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 a 1,174,432 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 a 342,823 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,804,886 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,066,160 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/10 2,055,000 2,068,933 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,667,932 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 6.00 7/1/10 1,000,000 a 1,019,740 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 5.00 7/15/12 2,945,000 a 3,217,089 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,770,760 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 a 2,544,142 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,607,020 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 47,495 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,125,460 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 61,466 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,940,496 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,003,780 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.75 7/1/11 1,290,000 a 1,381,603 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 1,095,215 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,079,620 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,925,511 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,260,880 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,885,070 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 991,077 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 d 2,492,566 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 345,231 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,173,178 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,208,316 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,007,920 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,306,836 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,328,589 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,909,910 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,111,213 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 2,010,500 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,195,000 1,199,649 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,274,630 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,468,350 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,789,833 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,092,020 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,078,609 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,691,954 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,680,345 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,183,540 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.20 8/1/11 1,000,000 a 1,067,700 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,196,684 Narragansett Regional School District, GO (Insured; AMBAC) (Prerefunded) 6.50 6/1/10 1,205,000 a 1,223,533 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.13 4/15/22 1,500,000 1,561,215 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,104,850 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,489,197 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,489,197 Westfield, GO (Insured; FGIC) (Prerefunded) 6.50 5/1/10 1,000,000 a 1,010,170 U.S. Related9.3% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,860,000 1,825,739 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,087,669 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 188,250 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 2,093,040 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,524,360 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,064,930 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,570,814 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 1,014,890 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,271,488 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,287,451 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 2,043,868 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,306,162 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,034,830 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,169,660 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 250,000 254,480 Total Long-Term Municipal Investments (cost $203,155,231) Short-Term Municipal Investment.2% Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (cost $400,000) 0.21 5/1/10 400,000 e Total Investments (cost $203,555,231) 97.7% Cash and Receivables (Net) 2.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Purchased on a delayed delivery basis. e Variable rate demand noterate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 35.1 AA Aa AA 34.8 A A A 16.7 BBB Baa BBB 8.6 F1 MIG1/P1 SP1/A1 .2 Not Rated f Not Rated f Not Rated f 4.6  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 203,555,231 208,263,621 Cash 4,626,366 Interest receivable 2,948,760 Receivable for shares of Beneficial Interest subscribed 6,149 Prepaid expenses 21,638 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 131,528 Payable for investment securities purchased 2,469,743 Payable for shares of Beneficial Interest redeemed 111,525 Accrued expenses 46,457 Net Assets ($) Composition of Net Assets ($): Paid-in capital 208,079,957 Accumulated net realized gain (loss) on investments 318,934 Accumulated net unrealized appreciation (depreciation) on investments 4,708,390 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 41,908,609 510,616 3,361,655 167,326,401 Shares Outstanding 3,663,311 44,690 293,601 14,627,800 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,158,678 Shareholder servicing costsNote 3(c) 327,743 Registration fees 33,828 Professional fees 30,429 Custodian feesNote 3(c) 29,212 Distribution feesNote 3(b) 28,647 Prospectus and shareholders reports 11,765 Loan commitment feesNote 2 4,538 Trustees fees and expensesNote 3(d) 2,656 Interest expenseNote 2 249 Miscellaneous 37,746 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (358) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 165,009 Net unrealized appreciation (depreciation) on investments 9,951,115 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2010 2009 Operations ($): Investment incomenet 8,693,292 9,217,460 Net realized gain (loss) on investments 165,009 238,903 Net unrealized appreciation (depreciation) on investments 9,951,115 (8,038,122) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,626,627) (1,696,116) Class B Shares (27,452) (78,062) Class C Shares (104,316) (107,043) Class Z Shares (6,898,410) (7,303,300) Net realized gain on investments: Class A Shares (30,075) (87,155) Class B Shares (539) (4,679) Class C Shares (2,378) (6,842) Class Z Shares (120,629) (364,974) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,067,838 4,565,171 Class B Shares 5,353 22,074 Class C Shares 358,300 277,843 Class Z Shares 6,180,400 3,984,708 Dividends reinvested: Class A Shares 1,260,290 1,306,030 Class B Shares 18,796 52,656 Class C Shares 77,930 81,527 Class Z Shares 5,371,315 5,840,614 Cost of shares redeemed: Class A Shares (4,435,824) (9,411,963) Class B Shares (960,987) (1,468,581) Class C Shares (388,433) (412,212) Class Z Shares (12,486,581) (20,622,503) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 204,039,894 228,054,460 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2010 2009 Capital Share Transactions: Class A a Shares sold 362,494 419,840 Shares issued for dividends reinvested 111,838 121,378 Shares redeemed (393,995) (872,312) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 491 1,957 Shares issued for dividends reinvested 1,676 4,896 Shares redeemed (86,297) (136,131) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 31,583 25,764 Shares issued for dividends reinvested 6,912 7,584 Shares redeemed (34,657) (36,980) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 552,383 369,953 Shares issued for dividends reinvested 476,760 542,669 Shares redeemed (1,108,475) (1,944,961) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2010, 48,066 Class B shares representing $534,590 were automatically converted to 48,021 Class A shares and during the period ended April 30, 2009, 66,545 Class B shares representing $717,436 were automatically converted to 66,471 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.91 11.29 11.66 11.56 11.87 Investment Operations: Investment incomenet a .45 .46 .46 .47 .46 Net realized and unrealized gain (loss) on investments .54 (.36) (.36) .12 (.29) Total from Investment Operations .99 .10 .10 .59 .17 Distributions: Dividends from investment incomenet (.45) (.46) (.46) (.46) (.46) Dividends from net realized gain on investments (.01) (.02) (.01) (.03) (.02) Total Distributions (.46) (.48) (.47) (.49) (.48) Net asset value, end of period 11.44 10.91 11.29 11.66 11.56 Total Return (%) b 9.16 1.07 .92 5.23 1.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .94 .93 .92 .92 Ratio of net expenses to average net assets .94 c .94 c .92 .92 .92 c Ratio of net investment income to average net assets 4.00 4.25 4.01 3.99 3.92 Portfolio Turnover Rate 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 41,909 39,079 44,178 49,034 49,913 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.90 11.28 11.65 11.54 11.86 Investment Operations: Investment incomenet a .36 .39 .39 .40 .40 Net realized and unrealized gain (loss) on investments .55 (.35) (.36) .14 (.30) Total from Investment Operations .91 .04 .03 .54 .10 Distributions: Dividends from investment incomenet (.37) (.40) (.39) (.40) (.40) Dividends from net realized gain on investments (.01) (.02) (.01) (.03) (.02) Total Distributions (.38) (.42) (.40) (.43) (.42) Net asset value, end of period 11.43 10.90 11.28 11.65 11.54 Total Return (%) b 8.45 .50 .36 4.77 .86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.57 1.52 1.48 1.45 1.45 Ratio of net expenses to average net assets 1.57 c 1.52 c 1.47 1.45 1.45 c Ratio of net investment income to average net assets 3.34 3.68 3.46 3.47 3.39 Portfolio Turnover Rate 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 511 1,404 2,910 3,893 5,188 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.92 11.30 11.67 11.56 11.88 Investment Operations: Investment incomenet a .36 .38 .37 .38 .37 Net realized and unrealized gain (loss) on investments .54 (.36) (.36) .14 (.30) Total from Investment Operations .90 .02 .01 .52 .07 Distributions: Dividends from investment incomenet (.36) (.38) (.37) (.38) (.37) Dividends from net realized gain on investments (.01) (.02) (.01) (.03) (.02) Total Distributions (.37) (.40) (.38) (.41) (.39) Net asset value, end of period 11.45 10.92 11.30 11.67 11.56 Total Return (%) b 8.33 .32 .17 4.53 .64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 1.69 1.68 1.67 1.66 Ratio of net expenses to average net assets 1.70 c 1.69 c 1.67 1.67 1.66 c Ratio of net investment income to average net assets 3.21 3.51 3.26 3.24 3.18 Portfolio Turnover Rate 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 3,362 3,163 3,314 3,520 4,478 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.91 11.29 11.66 11.55 11.87 Investment Operations: Investment incomenet a .47 .48 .48 .48 .48 Net realized and unrealized gain (loss) on investments .54 (.36) (.36) .15 (.30) Total from Investment Operations 1.01 .12 .12 .63 .18 Distributions: Dividends from investment incomenet (.47) (.48) (.48) (.49) (.48) Dividends from net realized gain on investments (.01) (.02) (.01) (.03) (.02) Total Distributions (.48) (.50) (.49) (.52) (.50) Net asset value, end of period 11.44 10.91 11.29 11.66 11.55 Total Return (%) 9.39 1.28 1.14 5.54 1.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .73 .71 .71 .76 Ratio of net expenses to average net assets .73 b .73 b .70 .71 .75 Ratio of net investment income to average net assets 4.18 4.46 4.23 4.20 4.09 Portfolio Turnover Rate 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 167,326 160,394 177,652 195,667 137,011 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Massachusetts Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Massachusetts state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of:yields or prices of municipal securities of comparable quality,coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. 30 The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  208,263,621  The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. 32 (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $60,019, undistributed ordinary income $30,302, undistributed capital gains $157,270 and unrealized appreciation $4,839,752. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2010 and April 30, 2009 were as follows: tax exempt income $8,656,805 and $9,184,521, ordinary income $24,354 and $0, and long-term capital gains $129,267 and $463,650, respectively. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $36,487, increased accumulated net realized gain (loss) on investments by $32,186 and increased paid-in capital by $4,301. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010 was approximately $16,200, with a related weighted average annualized interest rate of 1.54%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2010, the Distributor retained $2,769 from commissions earned on sales of the funds Class A shares and $440 and $1,650 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. 34 (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class B and Class C shares were charged $4,136 and $24,511, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A, Class B and Class C shares were charged $102,747, $2,068, and $8,170, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2010, Class Z shares were charged $89,528 pursuant to the Shareholders Services Plan. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $65,201 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $6,728 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $358. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $29,212 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $5,388 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $95,913, Rule 12b-1 distribution plan fees $2,266, shareholder services plan fees $10,467, custodian fees $8,300, chief compliance officer fees $3,199 and transfer agency per account fees $11,383. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2010, amounted to $26,270,877 and $25,983,334, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended April 30, 2010.These disclosures did not impact the notes to the financial statements. At April 30, 2010, the cost of investments for federal income tax purposes was $203,423,869; accordingly, accumulated net unrealized appreciation on investments was $4,839,752, consisting of $7,894,098 gross unrealized appreciation and $3,054,346 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2010 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund at April 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 25, 2010 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby makes the following designations regarding its fiscal year ended April 30, 2010: all the dividends paid from investment income-net are exempt-interest dividends (not generally subject to regular federal and, for individuals who are Massachusetts residents, Massachusetts personal income taxes), and the fund hereby designates $.0069 per share as a long-term capital gain distribution and $.0013 as a short-term capital gain distribution paid on December 10, 2009. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed by early 2011. The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 42 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. 44 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2009, through April 30, 2010. Municipal bonds continued to post positive overall performance during the reporting period as supply-and-demand factors proved favorable and the economic recovery made headway. Riskier segments of the tax-exempt bond market,such as lower-rated corporate-backed issues,ranked among the markets leaders. In contrast, AAA-rated securities generally lagged market averages as investors favored higher-yielding investments. Given the recent credit concerns which have dampened the taxable bond markets, as well as the favorable current after-tax yield spreads of municipals versus their taxable counterparts, municipal securities still appear to make sense for the average investor.We believe that a long-term, well-balanced asset allocation strategy including a consideration for tax-sensitive fixed income instruments can help cushion the volatility of the collective financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2010, the Class A, Class B and Class C shares of Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 7.61%, 6.85% and 6.72%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Minnesota, achieved a total return of 8.85% for the same period. 2 In addition, the fund is reported in the Lipper Minnesota Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 9.78% for the reporting period. 3 Municipal bonds generally rallied over the reporting period amid an emerging economic recovery and robust demand for a limited supply of tax-exempt securities.The funds returns were lower than its benchmark and Lipper category average, primarily due to a relatively short average duration, which limited its participation in the bond market rally. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Minnesota state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Minnesota state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) inefficiencies in the municipal bond market.We actively trade among various sectors, such as health care, water and sewer, and municipal electric or dedicated tax-secured, based on relative values. Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. In addition, many states have continued to confront lower-than-projected tax revenues and intensifying demand for government services.While Minnesota was no exception, it has fared better than many other states due to conservative fiscal management and a relatively light debt load. Despite these fiscal pressures, municipal bonds generally rallied over the reporting period due to low interest rates and favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as investors sought alternatives to low yielding money market funds. In this climate, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds. Defensive Investment Posture Dampened Fund Returns The fund benefited over the reporting period from an overweighted position in bonds backed by Minnesotas health care facilities and single family mortgages. Underweighted exposure to the states general obligation bonds and escrowed securities, for which money has been set aside for early redemption, also supported relative performance. In contrast, the funds results were undermined to a degree by an average duration that was shorter than industry averages throughout the reporting period. In addition, relative performance was hurt by underweighted exposure to bonds contained in the benchmark that either are limited by law in Minnesota funds or not issued in the state, including bonds issued by Puerto Rico and bonds backed by the states settlement of litigation with U.S. tobacco companies, respectively. 4 Supply-and-Demand Factors May Remain Favorable We have remained cautious regarding Minnesotas fiscal challenges. When they are available, we have preferred investments in traditionally defensive market sectors, including higher-quality municipal bonds backed by revenues from essential services, such as water and sewer facilities.We also have favored bonds backed by legally dedicated taxes, and we have upgraded the overall credit quality of the funds health care-backed holdings. We are more optimistic regarding the long-term prospects of the broader municipal bond market. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could limit the supply of new tax-exempt bonds. Of course, we are prepared to adjust our strategies as market conditions change. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Minnesota residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Minnesota municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Minnesota municipal obligations. The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 2.78% 3.10% 4.91% without sales charge 7.61% 4.05% 5.39% Class B shares with applicable redemption charge  2.85% 3.15% 5.06% without redemption 6.85% 3.49% 5.06% Class C shares with applicable redemption charge  5.72% 3.27% 4.59% without redemption 6.72% 3.27% 4.59% Barclays Capital Municipal Bond Index 8.85% 4.51% 5.77% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.73 $ 8.33 $ 8.58 Ending value (after expenses) $1,027.60 $1,024.10 $1,023.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.71 $ 8.30 $ 8.55 Ending value (after expenses) $1,020.13 $1,016.56 $1,016.31  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.66% for Class B and 1.71% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Minnesota94.5% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 979,633 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 680,762 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 1,991,105 Bloomington Independent School District Number 271, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.13 2/1/24 2,000,000 2,133,400 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,160,345 Chaska, Electric Revenue (Generating Facilities) (Prerefunded) 6.00 10/1/10 1,000,000 a 1,023,980 Columbia Heights, MFHR (Crest View Opportunity Neighborhood Development Corporation 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,480,000 a 1,752,527 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage LoanMississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,649,267 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 3,023,340 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 742,101 769,937 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 335,396 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,607,355 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/20 2,510,000 2,733,666 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/21 2,640,000 2,875,250 Lakeville Independent School District Number 194, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,582,441 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,046,303 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,686,227 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,373,980 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,577,961 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,035,600 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 894,000 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Childrenss Health Care) 5.25 8/15/35 1,000,000 1,012,620 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,036,720 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,355,883 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 1,018,000 Minneapolis and Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/22 2,000,000 2,036,480 Minneapolis and Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; AMBAC) 5.00 1/1/25 2,140,000 2,109,248 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,479,602 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 152,132 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 2,850,000 a 2,965,111 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,162,646 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,784,860 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,440,975 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,029,410 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,567,560 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,737,094 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,690,000 2,719,671 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,318,303 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,973,820 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 655,000 679,949 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,993,920 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 365,000 383,188 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,523,400 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,034,640 Northfield, HR 5.38 11/1/31 2,240,000 2,095,184 Northfield, HR (Prerefunded) 6.00 11/1/11 2,000,000 a 2,154,260 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 953,000 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 2,000,000 2,068,600 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,758,158 Saint Cloud, Health Care Revenue (CentraCare Health System) 5.13 5/1/30 1,000,000 1,001,160 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,074,280 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,562,220 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,022,130 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,018,840 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,010,460 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/23 3,395,000 3,464,665 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 768,038 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,358,728 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,288,820 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,046,610 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Vadnais Heights Economic Development Authority, Recovery Zone Facility Lease Revenue (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 2,545,214 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,032,860 Willmar, HR (Rice Memorial Hospital Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/32 4,000,000 4,075,880 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,356,480 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,471,475 U.S. Related3.8% Government of Guam, GO 6.75 11/15/29 500,000 534,040 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 2,059,480 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,250,000 2,440,868 Total Long-Term Municipal Investments (cost $121,433,622) The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) Minnesota; Minneapolis, Revenue (Guthrie Theater on the River Project) (LOC; Wells Fargo Bank) 0.30 5/7/10 70,000 c 70,000 Minneapolis, Revenue (Minnehaha Academy Project) (LOC; U.S. Bank NA) 0.24 5/1/10 900,000 c 900,000 Total Short-Term Municipal Investments (cost $970,000) Total Investments (cost $122,403,622) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 23.0 AA Aa AA 35.2 A A A 29.0 BBB Baa BBB 8.3 B B B .4 F1 MIG1/P1 SP1/A1 .1 Not Rated d Not Rated d Not Rated d 4.0  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 122,403,622 129,559,157 Cash 169,506 Interest receivable 1,761,742 Receivable for shares of Beneficial Interest subscribed 24,061 Prepaid expenses 14,572 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 104,490 Payable for shares of Beneficial Interest redeemed 477,376 Accrued expenses 39,488 Net Assets ($) Composition of Net Assets ($): Paid-in capital 124,937,271 Accumulated net realized gain (loss) on investments (1,185,122) Accumulated net unrealized appreciation (depreciation) on investments 7,155,535 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 123,362,951 505,279 7,039,454 Shares Outstanding 8,132,260 33,255 463,308 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 707,974 Shareholder servicing costsNote 3(c) 388,208 Distribution feesNote 3(b) 55,759 Professional fees 26,732 Registration fees 23,677 Custodian feesNote 3(c) 19,827 Trustees fees and expensesNote 3(d) 6,777 Prospectus and shareholders reports 5,977 Loan commitment feesNote 2 2,752 Interest expenseNote 2 32 Miscellaneous 28,931 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (137) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (830,696) Net unrealized appreciation (depreciation) on investments 5,065,371 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2010 2009 Operations ($): Investment incomenet 5,119,465 5,002,909 Net realized gain (loss) on investments (830,696) (288,856) Net unrealized appreciation (depreciation) on investments 5,065,371 (1,413,249) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (4,829,375) (4,687,154) Class B Shares (33,418) (114,752) Class C Shares (218,408) (182,171) Net realized gain on investments: Class A Shares  (479,288) Class B Shares  (10,008) Class C Shares  (22,307) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 15,566,769 19,491,309 Class B Shares 22,304 264,745 Class C Shares 1,456,592 1,387,909 Dividends reinvested: Class A Shares 3,803,156 3,904,404 Class B Shares 20,478 50,015 Class C Shares 144,240 117,018 Cost of shares redeemed: Class A Shares (14,378,461) (12,449,935) Class B Shares (1,299,172) (3,473,025) Class C Shares (834,916) (269,117) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 122,133,755 115,305,308 End of Period The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2010 2009 Capital Share Transactions: Class A a Shares sold 1,039,628 1,345,308 Shares issued for dividends reinvested 253,319 273,982 Shares redeemed (953,975) (871,788) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,473 18,736 Shares issued for dividends reinvested 1,365 3,496 Shares redeemed (86,605) (241,966) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 96,723 98,153 Shares issued for dividends reinvested 9,589 8,215 Shares redeemed (55,146) (19,061) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2010, 18,366 Class B shares representing $278,776 were automatically converted to 18,396 Class A shares and during the period ended April 30, 2009, 67,116 Class B shares representing $982,232 were automatically converted to 67,222 Class A shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.67 14.96 15.32 15.17 15.42 Investment Operations: Investment incomenet a .60 .63 .64 .64 .64 Net realized and unrealized gain (loss) on investments .50 (.24) (.36) .17 (.25) Total from Investment Operations 1.10 .39 .28 .81 .39 Distributions: Dividends from investment incomenet (.60) (.62) (.64) (.64) (.64) Dividends from net realized gain on investments  (.06)  (.02)  Total Distributions (.60) (.68) (.64) (.66) (.64) Net asset value, end of period 15.17 14.67 14.96 15.32 15.17 Total Return (%) b 7.61 2.89 1.86 5.44 2.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .98 1.11 1.10 1.08 Ratio of net expenses to average net assets .94 c .98 c 1.10 1.09 1.07 Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .15 .17 .13 Ratio of net investment income to average net assets 4.02 4.35 4.21 4.18 4.19 Portfolio Turnover Rate 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 123,363 114,357 105,393 103,737 102,510 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.70 14.98 15.35 15.19 15.44 Investment Operations: Investment incomenet a .49 .54 .56 .56 .56 Net realized and unrealized gain (loss) on investments .50 (.21) (.37) .18 (.24) Total from Investment Operations .99 .33 .19 .74 .32 Distributions: Dividends from investment incomenet (.50) (.55) (.56) (.56) (.57) Dividends from net realized gain on investments  (.06)  (.02)  Total Distributions (.50) (.61) (.56) (.58) (.57) Net asset value, end of period 15.19 14.70 14.98 15.35 15.19 Total Return (%) b 6.85 2.41 1.26 4.98 2.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.57 1.52 1.62 1.61 1.59 Ratio of net expenses to average net assets 1.57 c 1.52 c 1.61 1.59 1.58 Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .15 .17 .13 Ratio of net investment income to average net assets 3.41 3.83 3.70 3.67 3.68 Portfolio Turnover Rate 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 505 1,720 5,046 9,088 10,420 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Year Ended April 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.70 14.98 15.35 15.19 15.44 Investment Operations: Investment incomenet a .49 .51 .52 .53 .53 Net realized and unrealized gain (loss) on investments .48 (.21) (.37) .18 (.25) Total from Investment Operations .97 .30 .15 .71 .28 Distributions: Dividends from investment incomenet (.48) (.52) (.52) (.53) (.53) Dividends from net realized gain on investments  (.06)  (.02)  Total Distributions (.48) (.58) (.52) (.55) (.53) Net asset value, end of period 15.19 14.70 14.98 15.35 15.19 Total Return (%) b 6.72 2.18 1.03 4.72 1.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 1.75 1.86 1.85 1.83 Ratio of net expenses to average net assets 1.71 c 1.75 c 1.86 c 1.84 1.82 Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .15 .17 .13 Ratio of net investment income to average net assets 3.25 3.57 3.44 3.43 3.43 Portfolio Turnover Rate 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 7,039 6,057 4,867 4,148 4,398 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers six series including the Dreyfus Minnesota Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Minnesota state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 26 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of:yields or prices of municipal securities of comparable quality,coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  129,559,157  28 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $22,053, accumulated capital losses $1,227,352 and unrealized appreciation $7,212,630. In addition, the fund had $14,865 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. 30 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, the carryover expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2010 and April 30, 2009 were as follows: tax exempt income $5,081,201 and $4,981,525, ordinary income $0 and $45,652 and long-term capital gains $0 and $468,503, respectively. During the period ended April 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $38,264 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010 was approximately $2,100, with a related weighted average annualized interest rate of 1.54%. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2010, the Distributor retained $19,169 from commissions earned on sales of the funds Class A shares and $12,102 and $117 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class B and Class C shares were charged $4,945 and $50,814, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A, Class B and Class C shares were charged $302,396, $2,472 and $16,938, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged 32 $30,174 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $2,588 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $137. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $19,827 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $5,388 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $59,024, Rule 12b-1 distribution plan fees $4,595, shareholder services plan fees $26,830, custodian fees $4,866, chief compliance officer fees $3,199 and transfer agency per account fees $5,976. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2010, amounted to $25,524,829 and $15,853,797, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended April 30, 2010.These disclosures did not impact the notes to the financial statements. At April 30, 2010, the cost of investments for federal income tax purposes was $122,346,527 accordingly; accumulated net unrealized appreciation on investments was $7,212,630, consisting of $7,836,985 gross unrealized appreciation and $624,355 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2010 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund at April 30,2010,the results of its operations for the year then ended,the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 25, 2010 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2010 as exempt-interest dividends (not subject to regular federal income tax, and for individuals who are Minnesota residents, Minnesota personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed by early 2011. 36 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since January 2008. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. 40 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 41 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2009, through April 30, Municipal bonds continued to post positive overall performance during the reporting period as supply-and-demand factors proved favorable and the economic recovery made headway. Riskier segments of the tax-exempt bond market,such as lower-rated corporate-backed issues,ranked among the markets leaders. In contrast, AAA-rated securities generally lagged market averages as investors favored higher-yielding investments. Given the recent credit concerns which have dampened the taxable bond markets, as well as the favorable current after-tax yield spreads of municipals versus their taxable counterparts, municipal securities still appear to make sense for the average investor.We believe that a long-term, well-balanced asset allocation strategy including a consideration for tax-sensitive fixed income instruments can help cushion the volatility of the collective financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2010, the Class A, Class B and Class C shares of Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 8.71%, 8.02% and 7.97%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Ohio, achieved a total return of 8.85% for the same period. 2 In addition, the fund is reported in the Lipper Ohio Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 9.10% for the reporting period. 3 Municipal bonds generally rallied over the reporting period amid an emerging economic recovery and robust demand for a limited supply of tax-exempt securities.The funds returns were lower than its benchmark and Lipper category average, primarily due to a relatively short average duration, which limited its participation in the bond market rally. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Ohio state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Ohio state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) inefficiencies in the municipal bond market.We actively trade among various sectors, such as health care, water and sewer, municipal electric or dedicated tax-secured, based on our appraisal of relative values. Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. In addition, many states have continued to confront lower-than-projected tax revenues and intensifying demand for government services. Ohio was no exception. Because its economy relies heavily on manufacturing, it was more severely affected by subpar economic conditions than most other states. Despite these fiscal pressures, municipal bonds generally rallied over the reporting period due to low interest rates and favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as investors sought alternatives to low yielding money market funds. In this climate, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds as investors reached for higher levels of current income in a low interest-rate environment. Defensive Investment Posture Dampened Fund Returns The fund benefited over the reporting period from an overweighted position in bonds backed by Ohios settlement of litigation with U.S. tobacco companies. Bonds issued by Puerto Rico, whose interest is exempt from Ohio state income taxes, also contributed positively to relative performance. Finally, the fund received strong results from municipal bonds backed by legally dedicated taxes. In contrast, the funds results were undermined to a degree by an average duration that was slightly shorter than industry averages for most of the reporting period. In addition, relative performance was hurt by underweighted exposure to lower-quality bonds, including those issued to finance housing projects and airports. Underweighted positions in 4 general obligation bonds from local governments also weighed on the funds results compared to its benchmark and Lipper category average. Supply-and-Demand Factors May Remain Favorable We have remained cautious regarding Ohios fiscal challenges over the near term.When they are available, we have preferred investments in traditionally defensive market sectors, including higher-quality securities backed by revenues from municipal utilities and water and sewer facilities. We are more optimistic regarding the long-term prospects of the broader municipal bond market. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could limit the supply of new tax-exempt bonds. Of course, we are prepared to adjust our strategies as market conditions change. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Ohio residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Ohio municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Ohio municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3.84% 2.12% 4.07% without sales charge 8.71% 3.06% 4.55% Class B shares with applicable redemption charge  4.02% 2.14% 4.23% without redemption 8.02% 2.49% 4.23% Class C shares with applicable redemption charge  6.97% 2.30% 3.78% without redemption 7.97% 2.30% 3.78% Barclays Capital Municipal Bond Index 8.85% 4.51% 5.77% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.87 $ 7.57 $ 8.67 Ending value (after expenses) $1,025.40 $1,023.00 $1,022.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.86 $ 7.55 $ 8.65 Ending value (after expenses) $1,019.98 $1,017.31 $1,016.22  Expenses are equal to the funds annualized expense ratio of .97% for Class A, 1.51% for Class B, and 1.73% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments103.4% Rate (%) Date Amount ($) Value ($) Ohio91.8% Akron, GO 12/1/12 Akron, GO (Insured; National Public Finance Guarantee Corp.) 12/1/20 a Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 9/1/27 b Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 12/1/16 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 12/1/21 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 12/1/25 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 12/1/30 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 12/1/35 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/24 Cincinnati, EDR (Baldwin 300 Project) 11/1/28 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 12/1/11 a,c Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 10/1/22 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 9/1/16 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/21 a Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 12/1/18 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 12/1/31 Cuyahoga Community College District, General Receipts Bonds 8/1/25 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 12/1/19 a Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 12/1/20 a Franklin County, Hospital Improvement Revenue (Nationwide Childrens Hospital Project) 11/1/34 Franklin County, HR (Holy Cross Health System Corporation) 6/1/16 Hamilton County, EDR (King Highland Community Urban Redevelopment CorporationUniversity of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 6/1/33 a Hamilton County, Sales Tax Revenue (Insured; AMBAC) 12/1/27 d 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Highland Local School District, GO School Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 12/1/11 c Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 12/1/13 a,d Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 12/1/14 a,d Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5/1/25 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5/1/29 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 12/1/11 c Mason City School District, GO Unlimited Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 12/1/31 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) 12/1/25 a Milford Exempt Village School District, GO School Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 12/1/11 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Montgomery County, Revenue (Miami Valley Hospital) 11/15/33 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 10/1/24 Ohio, GO (Insured; Assured Guaranty Municipal Corp.) 3/15/20 e,f Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 12/1/15 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Kenyon College Project) 7/1/41 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5/1/13 c Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 1/1/43 Ohio State University, General Receipts Bonds 6/1/23 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 2/15/26 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements (Prerefunded) 2/15/11 c Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 12/1/23 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 2/15/24 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 2/15/34 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 2/1/25 f Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty Municipal Corp.) 12/1/28 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 12/1/20 a Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5/15/25 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 12/1/26 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Midwest Terminals Project) 11/15/27 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Toledo Express Airport Project) 11/15/32 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 6/1/11 c University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) 6/1/21 a The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 11/1/15 a West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 12/1/30 a Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 12/1/10 c U.S. Related11.6% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5/15/50 d Government of Guam, GO 11/15/29 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/35 Puerto Rico Commonwealth, Public Improvement GO 7/1/17 Puerto Rico Electric Power Authority, Power Revenue 7/1/38 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/15 a Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/23 a 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/31 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 10/1/19 Total Investments (cost $159,048,513) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% a At April 30, 2010, 25.3% of the funds net assets are insured by National Public Finance Guarantee Corp. b Purchased on a delayed delivery basis. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Collateral for floating rate borrowings. f Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities had a total market value of $18,034,536 or 11.4% of net assets. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA AA Aa AA A A A BBB Baa BBB BB Ba BB .6 B B B .3 Not Rated g Not Rated g Not Rated g  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for floating rate notes issuedNote 4 Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Interest and expense payable related to floating rate notes issuedNote 4 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Interest and expense related to floating rate notes issuedNote 4 Distribution feesNote 3(b) Professional fees Custodian feesNote 3(c) Registration fees Prospectus and shareholders reports Trustees fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 61 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Dividends reinvested: Class A Shares Class B Shares Class C Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period 20 Year Ended April 30, Capital Share Transactions: Class A a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2010, 60,353 Class B shares representing $709,409 were automatically converted to 60,353 Class A shares and during the period ended April 30, 2009, 203,425 Class B shares representing $2,391,540 were automatically converted to 203,494 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c c Ratio of interest and expense related to floating rate notes issued to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended April 30, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c c Ratio of interest and expense related to floating rate notes issued to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of interest and expense related to floating rate notes issued to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company currently offering six series, including the Dreyfus Ohio Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Ohio state income tax, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 26 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds   The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
